Per Curiam.
On motion of the Court, rehearing is hereby granted in Bauer v. Township of Redford, No. 14 — October, 1959, because of alleged ambiguity in decree entered December 11,1959, based on stipulation of parties. Further, decision in the above-styled appeal is hereby postponed pending further-action in the original-case-.-- Further, parties in the original case are hereby granted 60 days in which to submit supplemental briefs.
Dethmers, C. J., and Carr, Kelly, ..Black, Edwards, Kavanagh, Souris, and Otis M. Smith, JJ., concurred.